DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status 
Claims 1-20 have been examined in this application. Claims 1, 5, 13, 16 and 18-19 are amended. This is a Non-Final Office Action in response to Arguments and Amendments filed on 11/11/2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the Applicants Arguments/ Remarks made in Amendment dated 11/11/2020, with respect to the “Claim Interpretation” section on page 7, the Applicant argues that the “wireless module” shouldn’t be interpreted under 112(f). However, the term “module” is a generic placeholder and the claim includes the functional language of communicating with at least one of a key fob and a mobile device. Furthermore, the claim language does not limit the structure that performs the claimed functions. For example, these terms could be referencing software or hardware and the breadth of these terms are unknown. Therefore, the invocation under 112(f) is proper. 
In response to the “Claim Rejections Under 35 U.S.C. 112” section on pages 7-8, the Applicant argues and provides specification support that up until the determination that the key fob is not usable, the parking is operated in a first mode. This argument is persuasive. Therefore, the 112(a) and 112(b) rejections are overcome. However, the amended claim language as added additional 112(b) rejections. Please see 112(b) section of the office action below. 
In response to the “Claim Rejections Under 35 U.S.C. 103” section on pages 9-13, the Applicant argues that the prior art does not disclose the amended claim language, including “estimate a location of an operator relative to the vehicle based on a signal received from the key fob associated with the operator; operate an autonomous parking system of the vehicle in a first mode using the key fob; determine, during operation of an autonomous parking system in the first mode, that the key fob is not usable to estimate the location of the operator relative to the vehicle; and estimate, based on the determination that the key fob is not usable and in an operation of the autonomous parking system in a second mode, the location of the operator based on the mobile device, and without using the key fob[[.]; and operate the autonomous parking system in a second mode using the mobile device”, and the similar amendments in claim 12. This argument is persuasive. Therefore the rejection is withdrawn. However, upon further consideration, a new rejection is made in view of newly found prior art references Bonander (US 2019/0092317 A1) and Odejerte (US 2017/0061714 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “enable, based on the determination that that the operator is within the second operational zone of the vehicle, the autonomous parking system of the vehicle”, the wording is unclear and therefore indefinite because it is unclear if this “enablement” is the same enabling of the autonomous movement of the vehicle from earlier in the claim or if this is referencing a different enablement, such as powering on the parking system. The limitation is interpreted to be referencing the enabling the movement of the vehicle referenced earlier in the claim. 
Claims 6-8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 5 and 16 and for failing to cure the deficiencies listed above. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “further comprising sending based on the determination that the key fob is not usable and to the mobile device, information regarding the second mode, wherein the information regarding the second mode includes a visual representation displayed on the mobile device of an operational zone being used when the autonomous parking system is being operated in the second mode”, the wording is unclear and therefore indefinite because it is unclear if this “information regarding the second mode” is the same information referenced in claim 13 or if this is an additional set of information. The limitation is interpreted to be referencing and further detailing the same information as claim 13. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
a) In Claim 1, “… a wireless module configured to communicatively couple to at least one of: a key fob and a mobile device …” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) A “wireless module” is interpreted to be software being executed on a processor, including instructions/ algorithms for performing localization techniques, as per the specification [0019-0020]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonander (US 2019/0092317 A1) in view of Odejerte (US 2017/0061714 A1). 

As per Claim 1, Bonander discloses a vehicle comprising:
a wireless module configured to communicatively couple to at least one of ([0035] System including parking control unit 110 with transceiver 106 (wireless module) to communicate with authorization key 108): 
a key fob and a mobile device ([0014, 0025]; Fig. 1 Key fob or smart phone); 
and a processor configured to ([0037] Control unit 110 including processor): 
estimate a location of an operator relative to the vehicle based on a signal received from the key fob associated with the operator ([0014, 0044-0045]; Fig. 2 Step 208 Determine authorized user located in the maneuver zone using RF communication, for example with a first authorization process using a key fob); 
operate an autonomous parking system of the vehicle in a first mode using the key fob ([0014, 0046-0047]; Fig. 2 Steps 212-214 Automatic parking based on location of the user with key fob); 

While Bonander discloses automatic parking control using different devices, including operating in an autonomous parking system in a first mode using key fob and a second mode using a mobile Bonander does not disclose: determine, during operation of an autonomous parking system in the first mode, that the key fob is not usable to estimate the location of the operator relative to the vehicle and based on the determination that the key fob is not usable estimating the location of the operator based on the mobile device. 

However, Odejerte teaches: determine, during operation of a vehicle system in the first mode, that the key fob is not usable to estimate the location of the operator relative to the vehicle and based on the determination that the key fob is not usable estimate the location of the operator based on the mobile device ([0029-0031, 0034-0039, 0046, 0055]; Fig. 2 Step 102-Yes During control of the vehicle system using first vehicle access device (key fob), determine that first vehicle access device has insufficient power, and therefore can’t perform functions for example controlling engine or starter based on location/proximity of the user, and then perform Steps 104-116 to authenticate second vehicle access device (mobile device), by determining proximity to vehicle, to allow control of vehicle systems).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonander to include the above limitations as detailed in Odejerte with the motivation being to increase ability to car-share while maintaining security as detailed in Odejerte [0005, 0007]. 

Furthermore, Bonander discloses: 
estimate, in an operation of the autonomous parking system in a second mode, the location of the operator based on the mobile device, and without using the key fob ([0014, 0044-0045]; Fig. 2 Step 208 A second device, for example a smart phone (mobile device), may be authorized in connection with the parking maneuver. Determine authorized user located in the maneuver zone using RF communication, for example with a second authorization process using a smart phone (mobile device)); 
 and operate the autonomous parking system in a second mode using the mobile device ([0014, 0046-0047]; Fig. 2 Steps 212-214 Automatic parking based on location of the user with smart phone (mobile device)).

As per Claim 4, Bonander discloses the vehicle of claim 1, wherein the processor is further configured to establish, based on the autonomous parking system operating in the first mode, aApplication Number: 15/899,071 first operational zone in which the operator must remain for the autonomous parking system to be enabled to autonomously move the vehicle, the first operational zone having a first size ([0014, 0021, 0043]; Fig. 2 Steps 206-208, Fig. 3D Determine operational zone 306 that authorized user must be located in to enable the vehicle to move).

As per Claim 9, Bonander discloses the vehicle of claim 1, 

Bonander does not disclose: 
wherein the processor is further configured to determine whether the key fob is usable based on battery information received from the key fob.

However, Odejerte teaches:
wherein the processor is further configured to determine whether the key fob is usable based on battery information received from the key fob ([0034]; Fig. 2 Step 102 Determine whether first vehicle access device (key fob) is useable based on battery level).
The motivation to combine Bonander and Odejerte is provided in rejection to claim 1.
 Claim 12, Bonander discloses a method comprising: 
estimating, via a processor of a vehicle, a location of an operator relative to the vehicle based on a signal received from a key fob associated with the operator ([0014, 0035, 0044-0045]; Fig. 2 Step 208 Control unit including processor determines authorized user located in the maneuver zone using RF communication, for example with a first authorization process using a key fob), and 
operating, with the processor, an autonomous parking system of the vehicle in a first mode using the key fob ([0014, 0046-0047]; Fig. 2 Steps 212-214 Automatic parking based on location of the user with key fob); 

While Bonander discloses automatic parking control using different devices, including operating in an autonomous parking system using key fob and using a mobile device, Bonander does not disclose: determining that the key fob is not usable to estimate the location of the operator relative to the vehicle and based on the determination that the key fob is not usable estimating the location of the operator based on the mobile device.

However, Odejerte teaches: determining that the key fob is not usable to estimate the location of the operator relative to the vehicle and based on the determination that the key fob is not usable estimating the location of the operator based on the mobile device ([0029-0031, 0034-0039, 0046, 0055]; Fig. 2 Step 102-Yes During control of the vehicle system using first vehicle access device (key fob), determine that first vehicle access device has insufficient power, and therefore can’t perform functions for example controlling engine or starter based on location/proximity of the user, and then perform Steps 104-116 to authenticate second vehicle access device (mobile device), by determining proximity to vehicle, to allow control of vehicle systems).

Bonander to include the above limitations as detailed in Odejerte with the motivation being to increase ability to car-share while maintaining security as detailed in Odejerte [0005, 0007]. 

Furthermore, Bonander discloses: 
estimating the location of the operator relative to the vehicle based on a signal received from a mobile device, and without using the key fob ([0014, 0044-0045]; Fig. 2 Step 208 A second device, for example a smart phone (mobile device), may be authorized in connection with the parking maneuver. Determine authorized user located in the maneuver zone using RF communication, for example with a second authorization process using a smart phone (mobile device)); and
operating, with the processor, the autonomous parking system in a second mode using the mobile device ([0014, 0046-0047]; Fig. 2 Steps 212-214 Automatic parking based on location of the user with smart phone (mobile device)).

As per Claim 15, Bonander discloses the method of claim 12, further comprising, establishing, based on the autonomous parking system operating in the first mode, a first operational zone in which the operator must remain for the autonomous parking system to be enabled to autonomously move the vehicle, the first operational zone having a first size ([0014, 0021, 0043]; Fig. 2 Steps 206-208, Fig. 3D Determine operational zone 306 that authorized user must be located in to enable the vehicle to move).

As per Claim 19, Bonander discloses the method of claim 12, 

Bonander does not disclose: 


However, Odejerte teaches:
further comprising determining that the key fob is not usable based on at least one of battery information received from the key fob or not receiving responses from the key fob after broadcasting a polling signal ([0034]; Fig. 2 Step 102 Determine whether first vehicle access device (key fob) is useable based on battery level).
The motivation to combine Bonander and Odejerte is provided in rejection to claim 12.

Alternatively, Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Odejerte (US 2017/0061714 A1) in view of Bonander (US 2019/0092317 A1). Claims 2-3 and 13-14 are also rejected under 35 U.S.C. 103 as being unpatentable over Odejerte (US 2017/0061714 A1) in view of Bonander (US 2019/0092317 A1).

Examiner’s Note: An alternative rejection is provided for Claims 1 and 12 in order to better align with the dependent claims. 

Alternatively, as per Claim 1, Odejerte discloses a vehicle comprising: 
a wireless module configured to communicatively couple to at least one of ([0029] Control module 34): 
a key fob and a mobile device ([0029-0031]; Fig. 1 First and second vehicle access devices (key fob and mobile device)); and 
([0029, 0032]; Fig. 1 Processors 35 or 23): 
estimate a location of an operator relative to the vehicle based on a signal received from the key fob associated with the operator ([0029, 0039, 0046] Estimate location/ proximity of operator with access device based on signal received from first vehicle access device (key fob)); 
operate a vehicle system of the vehicle in a first mode using the key fob ([0029] Operate engine system with first vehicle access device); 
determine, during operation of a vehicle system in the first mode, that the key fob is not usable to estimate the location of the operator relative to the vehicle ([0029, 0034, 0046, 0055]; Fig. 2 Step 102-Yes During control of the vehicle system using first vehicle access device (key fob) that first vehicle access device has insufficient power, and therefore can’t perform functions for example controlling engine or starter based on location/proximity of the user); and 
estimate, based on the determination that the key fob is not usable and in an operation of the vehicle system in a second mode, the location of the operator based on the mobile device, and without using the key fob ([0035-0039]; Fig. 2 Steps 104-116 Authenticate second vehicle access device (mobile device) by determining the location of the mobile device in Step 112 and allow control of vehicle systems, for example vehicle engine); and 
operate the vehicle system in a second mode using the mobile device ([0039]; Fig. 2 Operate engine system with second vehicle access device).

While Odejerte discloses a processor to perform the below steps, Odejerte does not explicitly disclose that the processor performing the below steps is comprised in the vehicle. Furthermore, while Odejerte discloses the above limitations including operating a vehicle system in a first mode using a key fob and a second mode using a mobile device, Odejerte does not disclose that the vehicle system is an autonomous parking system. 

However, Bonander teaches: that a processor used to execute locating and vehicle system control functions can be comprised in a vehicle ([0036-0037] Control unit 110 including processor) and using a key fob to operate an autonomous parking system in a first mode and a mobile device to operate an autonomous parking system in a second mode ([0014, 0046-0047]; Fig. 2 Steps 212-214 Automatic parking based on location of the user with key fob (first mode) or smart phone (mobile device in second mode)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Odejerte to include the above limitations as detailed in Bonander with the motivation being to increase safety and reduce risks associated with automated parking as detailed in Bonander [0006-0008]. 

As per Claim 2, Odejerte discloses the vehicle of claim 1, wherein the processor is further configured to send, based on the determination that the key fob is not usable, information regarding the second mode to the mobile device ([0007-0008, 0037]; Fig. 2 Step 108 Confirmation message is sent regarding access rights to control vehicle systems (information regarding the second mode) to the second vehicle access device (mobile device)).

As per Claim 3, Odejerte discloses the vehicle of claim 2, 

Odejerte does not disclose: 
wherein the information regarding the second mode includes a visual representation displayed on the mobile device of an operational zone being used when the autonomous parking system is being operated in the second mode.

However, Bonander teaches: 
wherein the information regarding the second mode includes a visual representation displayed on the mobile device of an operational zone being used when the autonomous parking system is being operated in the second mode ([0014, 0041-0043] Parking areas to maneuver to are displayed to the user for selection when the parking system is being operated by a smart phone (mobile device)).
The motivation to combine Odejerte and Bonander is provided in rejection to claim 1. 

Alternatively, as per Claim 12, Odejerte discloses a method comprising: 
estimating, via a processor, a location of an operator relative to the vehicle based on a signal received from a key fob associated with the operator ([0029, 0032, 0039, 0046] Estimate location/ proximity of operator with access device based on signal received from first vehicle access device (key fob)), and 
operating, with the processor, a vehicle system of the vehicle in a first mode using the key fob ([0029] Operate engine system with first vehicle access device); 
determining, via the processor, that the key fob associated with the operator is not usable to estimate the location of the operator relative to the vehicle ([0029, 0034, 0046, 0055]; Fig. 2 Step 102-Yes During control of the vehicle system using first vehicle access device (key fob) that first vehicle access device has insufficient power, and therefore can’t perform functions for example controlling engine or starter based on location/proximity of the user);
estimating, based on the determination that the key fob is not usable and via the processor, the location of the operator relative to the vehicle based on a signal received from a mobile device, and without using the key fob ([0035-0039]; Fig. 2 Steps 104-116 Authenticate second vehicle access device (mobile device) by determining the location of the mobile device in Step 112 and allow control of vehicle systems, for example vehicle engine); and 
operating, with the processor, the vehicle system in a second mode using the mobile device ([0039]; Fig. 2 Operate engine system with second vehicle access device).

While Odejerte discloses a processor to perform the below steps, Odejerte does not explicitly disclose that the processor performing the below steps a processor of a vehicle. Furthermore, while Odejerte discloses the above limitations including operating a vehicle system in a first mode using a key fob and a second mode using a mobile device, Odejerte does not disclose that the vehicle system is an autonomous parking system. 

However, Bonander teaches: that a processor used to execute locating and vehicle system control functions can be a processor of a vehicle ([0036-0037] Control unit 110 including processor) and using a key fob to operate an autonomous parking system in a first mode and a mobile device to operate an autonomous parking system in a second mode ([0014, 0046-0047]; Fig. 2 Steps 212-214 Automatic parking based on location of the user with key fob (first mode) or smart phone (mobile device in second mode)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Odejerte to include the above limitations as detailed in Bonander with the motivation being to increase safety and reduce risks associated with automated parking as detailed in Bonander [0006-0008]. 

 Claim 13, Odejerte discloses discloses the method of claim 12, further comprising sending, based on the determination that the key fob is not usable, information regarding the second mode to the mobile device ([0007-0008, 0037]; Fig. 2 Step 108 Confirmation message is sent regarding access rights to control vehicle systems (information regarding the second mode) to the second vehicle access device (mobile device)).

As per Claim 14, Odejerte discloses the method of claim 13, further comprising sending based on the determination that the key fob is not usable and to the mobile device, information regarding the second mode ([0007-0008, 0037]; Fig. 2 Step 108 Confirmation message is sent regarding access rights to control vehicle systems (information regarding the second mode) to the second vehicle access device (mobile device)), 

Odejerte does not disclose: 
wherein the information regarding the second mode includes a visual representation displayed on the mobile device of an operational zone being used when the autonomous parking system is being operated in the second mode.

However, Bonander teaches:
wherein the information regarding the second mode includes a visual representation displayed on the mobile device of an operational zone being used when the autonomous parking system is being operated in the second mode ([0014, 0041-0043] Parking areas to maneuver to are displayed to the user for selection when the parking system is being operated by a smart phone (mobile device)).
The motivation to combine Odejerte and Bonander is provided in rejection to claim 12. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Odejerte (US 2017/0061714 A1) in view of Bonander (US 2019/0092317 A1) in further view of Ishikawa et al. (US 2018/0370487 A1)

As per Claim 10, Odejerte discloses the vehicle of claim 1, 

Odejerte does not disclose: 
wherein the processor is further configured to determine whether the key fob is usable based on not receiving responses from the key fob after broadcasting a polling signal.

However, Ishikawa et al. teaches:
wherein the processor is further configured to determine whether the key fob is usable based on not receiving responses from the key fob after broadcasting a polling signal ([0033, 0153-0164]; Fig. 11, Portable device (key fob) determined whether or not it is useable based on receiving or not receiving a response after broadcasting a polling signal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Odejerte to include the above limitations as detailed in Ishikawa et al. with the motivation being to include code verification in order to prevent a relay attack by a third party as detailed in Ishikawa et al. ([0004, 0161])


Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Odejerte (US 2017/0061714 A1) in view of Bonander (US 2019/0092317 A1) in further view of Santavicca (US 2014/0274013 A1)

As per Claim 11, Odejerte discloses the vehicle of claim 1, where the processor is further configured to, in response to determining that the key fob is not usable, send information to the mobile device ([0007, 0037]; Fig. 2 Step 108 Send information on access permission to the second access device (mobile device))

Odejerte does not disclose: that the information sent includes an instruction to the mobile device is to activate a wireless module of the mobile device.

However, Santavicca teaches: sending an instruction to the mobile device to activate a wireless module of the mobile device ([0004, 0008, 0012, 0017, 0036, 0038-0042]; Fig. 13 When in valet mode, a transceiver my launch a software application to communicate with the vehicle) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Odejerte to include the above limitations as detailed in Santavicca with the motivation being to increase user convenience by providing flexibility for valet access using a different device as detailed in Santavicca [0041]. 

As per Claim 20, Odejerte discloses the method of claim 12, further comprising, in response to determining that the key fob is not usable, sending information to the mobile device ([0007, 0037]; Fig. 2 Step 108 Send information on access permission to the second access device (mobile device))

Odejerte does not disclose: that the information sent includes an instruction to the mobile device is to activate a wireless module of the mobile device.

However, Santavicca teaches: sending an instruction to the mobile device to activate a wireless module of the mobile device ([0004, 0008, 0012, 0017, 0036, 0038-0042]; Fig. 13 When in valet mode, a transceiver my launch a software application to communicate with the vehicle) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Odejerte to include the above limitations as detailed in Santavicca with the motivation being to increase user convenience by providing flexibility for valet access using a different device as detailed in Santavicca [0041]. 

Allowable Subject Matter
Claims 5 and 16, and their dependent claims 6-8 and 17-18, respectively, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this office action. 
The prior art Bonander (US 2019/0092317 A1) discloses estimating a location of an operator relative to the vehicle based on a signal received from the key fob associated with the operator and operating an autonomous parking system of the vehicle in a first mode using the key fob. When the autonomous parking system is operating in a first mode, Bonander discloses establishing a first operational zone having a first size in which the operator must remain for the autonomous parking system to be enabled to autonomously move the vehicle. Furthermore, Bonander discloses estimating, 
The prior art Odejerte (US 2017/0061714 A1) discloses during operation of a vehicle system in a first mode, determining a key fob is not usable to estimate the location of the operator relative to the vehicle and based on the determination that the key fob is not usable, estimating the location of the operator based on a mobile device. 
Bonander and Odejerte fail to teach all of the specifics of claims 5 and 16, as interpreted in the 35 U.S.C. 112(b) section above, including establishing, based on the autonomous parking system operating in the second mode using the mobile device, a second operational zone in which the operator must remain for the autonomous parking system to be enabled to autonomously move the vehicle, the second operational zone having a second size smaller than the first size and enabling the autonomous parking system of the vehicle based on the determination that the operator is within the second operational zone of the vehicle. 
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619